410 F.2d 1377
71 L.R.R.M. (BNA) 2656
MOSE COHEN & SONS, INC., Petitionerv.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 18946.
United States Court of Appeals Sixth Circuit.
June 17, 1969.

Paul R. Moran, Cincinnati, Ohio, Kenneth B. Basset, Cincinnati, Ohio, on brief; Harvey Cohen, Cincinnati, Ohio, of counsel, for petitioner.
Corinna Metcalf, N.L.R.B., Washington, D.C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Gary Green, Attorny, N.L.R.B., Washington, D.C., on brief, for respondent.
Before PHILLIPS, CELEBREZZE and PECK, Circuit Judges.

ORDER

1
This cause is before the Court upon petition of Mose Cohen & Sons, Inc., to review and set aside an order of the National Labor Relations Board and upon the Board's cross-petition for enforcement of its order reported at 172 NLRB No. 150.


2
The Board found that petitioner had violated Sections 8(a)(1) and 8(a)(3) and (1) of the National Labor Relations Act, 29 U.S.C. 158(a)(1)(3).  The cause having come on to be heard upon the record and the briefs and arguments of counsel, the Court is of the view that there is not substantial evidence upon the record, viewed as a whole, to support the findings and order of the Board.  Accordingly,


3
It is ordered that the cross-petition for enforcement of said order be and it is hereby denied, and it is further ordered that Petitioner's petition to set aside the order of the Board be and it is hereby granted.